
	
		I
		111th CONGRESS
		1st Session
		H. R. 4210
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Thompson of
			 California (for himself and Mr.
			 Wu) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an energy investment credit for energy storage property connected to the grid,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Storage Technology of Renewable and
			 Green Energy Act of 2009 or the STORAGE Act of 2009.
		2.Energy investment
			 credit for energy storage property connected to the grid
			(a)20 percent
			 credit allowedSubparagraph (A) of section 48(a)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 and at the end of subclause (IV) of clause (i),
				(2)by striking
			 clause (i) in clause (ii) and inserting clause (i) or
			 (ii),
				(3)by redesignating
			 clause (ii) as clause (iii), and
				(4)by inserting after
			 clause (i) the following new clause:
					
						(ii)20 percent in the
				case of qualified energy storage property,
				and
						.
				(b)Qualified energy
			 storage propertySubsection (c) of section 48 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(5)Qualified energy
				storage property
						(A)In
				generalThe term qualified energy storage property
				means property—
							(i)which is directly
				connected to the electrical grid, and
							(ii)which is designed
				to receive electrical energy, to store such energy, and to convert such energy
				to electricity and deliver such electricity for sale.
							Such
				term may include hydroelectric pumped storage and compressed air energy
				storage, regenerative fuel cells, batteries, superconducting magnetic energy
				storage, flywheels, thermal, and hydrogen storage, or combination
				thereof.(B)Minimum
				capacityThe term qualified energy storage property
				shall not include any property unless such property in aggregate—
							(i)has the ability to
				store at least 2 megawatt hours of energy, and
							(ii)has the ability
				to have an output of 500 kilowatts of electricity for a period of 4
				hours.
							(C)Electrical
				gridThe term electrical grid means the system of
				generators, transmission lines, and distribution facilities which—
							(i)are under the
				jurisdiction of the Federal Energy Regulatory Commission or State public
				utility commissions, or
							(ii)are owned
				by—
								(I)a State or any
				political subdivision of a State,
								(II)an electric
				cooperative that receives financing under the Rural Electrification Act of 1936
				(7 U.S.C. 901 et seq.) or that sells less than 4,000,000 megawatt hours of
				electricity per year, or
								(III)any agency,
				authority, or instrumentality of any one or more of the entities described in
				subclause (I) or (II), or any corporation which is wholly owned, directly or
				indirectly, by any one or more of such
				entities.
								.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of such Code (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
			3.Energy storage
			 property connected to the grid eligible for new clean renewable energy
			 bonds
			(a)In
			 generalParagraph (1) of section 54C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a facility which is—
						(A)(i)a qualified facility (as
				determined under section 45(d) without regard to paragraphs (8) and (10)
				thereof and to any placed in service date), or
							(ii)a qualified energy storage
				property (as defined in section 48(c)(5)), and
							(B)owned by a public
				power provider, a governmental body, or a cooperative electric
				company.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			4.Energy investment
			 credit for onsite energy storage
			(a)Credit
			 allowedClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended—
				(1)by striking
			 and at the end of subclause (III),
				(2)by inserting
			 and at the end of subclause (IV), and
				(3)by adding at the
			 end the following new subclause:
					
						(V)qualified onsite
				energy storage
				property,
						.
				(b)Qualified onsite
			 energy storage propertySubsection (c) of section 48 of such
			 Code, as amended by this Act, is amended by adding at the end the following new
			 paragraph:
				
					(6)Qualified onsite
				energy storage property
						(A)In
				generalThe term qualified onsite energy storage
				property means property which—
							(i)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
							(ii)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption.
							Such
				term may include property used to charge plug-in and hybrid electric vehicles
				if such vehicles are equipped with smart grid services which control
				time-of-day charging and discharging of such vehicles. Such term shall not
				include any property for which any other credit is allowed under this
				chapter.(B)Minimum
				capacityThe term qualified onsite energy storage
				property shall not include any property unless such property in
				aggregate—
							(i)has the ability to
				store the energy equivalent of at least 20 kilowatt hours of energy, and
							(ii)has the ability
				to have an output of the energy equivalent of 5 kilowatts of electricity for a
				period of 4
				hours.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of such Code (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
			5.Credit for
			 residential energy storage equipment
			(a)Credit
			 allowedSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 and at the end of paragraph (1),
				(2)by redesignating
			 paragraph (2) as paragraph (3), and
				(3)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)30 percent of the
				amount paid or incurred by the taxpayer for qualified residential energy
				storage equipment installed during such taxable year,
				and
						.
				(b)Qualified
			 residential energy storage equipment
				(1)In
			 generalSection 25C of such Code is amended—
					(A)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively,
			 and
					(B)by inserting after
			 subsection (d) the following new subsection:
						
							(d)Qualified
				residential energy storage equipmentFor purposes of this
				section, the term qualified residential energy storage equipment
				means property—
								(1)which is installed
				in or on a dwelling unit located in the United States and owned and used by the
				taxpayer as the taxpayer's principal residence (within the meaning of section
				121), or on property owned by the taxpayer on which such a dwelling unit is
				located, and
								(2)which—
									(A)provides
				supplemental energy to reduce peak energy requirements primarily on the same
				site where the storage is located, or
									(B)is designed and
				used primarily to receive and store intermittent renewable energy generated
				onsite and to deliver such energy primarily for onsite consumption.
									Such term
				may include property used to charge plug-in and hybrid electric vehicles if
				such vehicles are equipped with smart grid services which control time-of-day
				charging and discharging of such vehicles. Such term shall not include any
				property for which any other credit is allowed under this
				chapter..
					(2)Conforming
			 amendmentSection 1016(a)(33) of such Code is amended by striking
			 section 25C(f) and inserting section
			 25C(g).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
